DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  			In claim 1, line 9, “the second endcap isolation structure” should read “the second gate endcap isolation structure”,
In claim 1, line 10, “the first endcap isolation structure” should read “the first gate endcap isolation structure”,
In claim 1, line 11, “the first and second endcap isolation structures” should read “the first and second gate endcap isolation structures”,					Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor, Jr. et al. (2015/0318215).
Re claim 1, Taylor, Jr. teaches an integrated circuit structure (Figs. 2A-G), comprising:												a first three-dimensional semiconductor body (annotated Fig. 2G, shown below) having a cut along a length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);								a second three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);												a first gate endcap isolation structure (annotated Fig. 2G, shown below) between the first three-dimensional semiconductor body (annotated Fig. 2G, shown below) and the second three-dimensional semiconductor body (annotated Fig. 2G, shown below); and														a second gate endcap isolation structure (annotated Fig. 2G, shown below) in a location of the cut along the length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below), the second endcap isolation structure (annotated Fig. 2G, shown below) parallel with and discrete from the first endcap isolation structure (annotated Fig. 2G, shown below) without an intervening three-dimensional semiconductor body between the first and second endcap isolation structures (annotated Fig. 2G, shown below), wherein the second gate endcap isolation structure (annotated Fig. 2G, shown below) is spaced apart from and is not in contact with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below).

    PNG
    media_image1.png
    454
    679
    media_image1.png
    Greyscale

Re claim 3, Taylor, Jr. teaches the integrated circuit structure of claim 1, further comprising:												a third three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown below), the third three-dimensional semiconductor body spaced apart from the second gate endcap isolation structure by a first spacing at a side of the second gate endcap isolation structure opposite the first gate endcap isolation structure (annotated Fig. 2G, shown below), wherein the second three-dimensional semiconductor body is spaced apart from the first gate endcap isolation structure by a second spacing less than the first spacing (annotated Fig. 2G, shown below).

    PNG
    media_image2.png
    454
    679
    media_image2.png
    Greyscale

Re claim 4, Taylor, Jr. teaches the integrated circuit structure of claim 1, wherein the first gate endcap isolation structure has a first substantially uniform width along the lengths of the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown above), and 										wherein the second gate endcap isolation structure has a second substantially uniform width along the lengths of the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown above).


Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor, Jr. et al. (2015/0318215).
Re claim 16, Taylor, Jr. teaches an integrated circuit structure (Figs. 2A-G), comprising:												a first three-dimensional semiconductor body (annotated Fig. 2G, shown below) having a cut along a length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);								a second three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first three- dimensional semiconductor body (annotated Fig. 2G, shown below);												a first gate endcap isolation structure (annotated Fig. 2G, shown below) between the first three-dimensional semiconductor body (annotated Fig. 2G, shown below) and the second three-dimensional semiconductor body (annotated Fig. 2G, shown below); and													a second gate endcap isolation structure (annotated Fig. 2G, shown below) in a location of the cut along the length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below), wherein the second gate endcap isolation structure (annotated Fig. 2G, shown below) is spaced apart from and is not in contact with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below); and		a third three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown below), the third three-dimensional semiconductor body (annotated Fig. 2G, shown below) spaced apart from the second gate endcap isolation structure (annotated Fig. 2G, shown below) by a first spacing at a side of the second gate endcap isolation structure opposite the first gate endcap isolation structure (annotated Fig. 2G, shown below), wherein the second three-dimensional semiconductor body (annotated Fig. 2G, shown below) is spaced apart from the first gate endcap isolation structure (annotated Fig. 2G, shown below) by a second spacing less than the first spacing (annotated Fig. 2G, shown below).

    PNG
    media_image2.png
    454
    679
    media_image2.png
    Greyscale

Re claim 17, Taylor, Jr. teaches the integrated circuit structure of claim 16, wherein the first gate endcap isolation structure has a first substantially uniform width along the lengths of the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown above), and 								wherein the second gate endcap isolation structure has a second substantially uniform width along the lengths of the first and second three-dimensional semiconductor bodies (annotated Fig. 2G, shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (2015/0318215) in view of Bou-Ghazale et al. (2017/0023863).
Re claim 22, Taylor, Jr. teaches an integrated circuit structure (Figs. 2A-G) comprising:	
a first three-dimensional semiconductor body (annotated Fig. 2G, shown below) having a cut along a length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);								a second three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);												a first gate endcap isolation structure (annotated Fig. 2G, shown below) between the first three-dimensional semiconductor body (annotated Fig. 2G, shown below) and the second three-dimensional semiconductor body (annotated Fig. 2G, shown below); and													a second gate endcap isolation structure (annotated Fig. 2G, shown below) in a location of the cut along the length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below), the second endcap isolation structure (annotated Fig. 2G, shown below) parallel with and discrete from the first endcap isolation structure (annotated Fig. 2G, shown below) without an intervening three-dimensional semiconductor body between the first and second endcap isolation structures (annotated Fig. 2G, shown below), wherein the second gate endcap isolation structure (annotated Fig. 2G, shown below) is spaced apart from and is not in contact with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below).
Taylor, Jr. does not explicitly teach a computing device, comprising:	 a board; and a component coupled to the board, the component including an integrated circuit structure.
Bou-Ghazale teaches a computing system (Fig. 4) comprising: a board; and a component coupled to the board, the component including an integrated circuit structure [28].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Taylor, Jr. as taught by Bou-Ghazale since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 23, Taylor, Jr. in view of Bou-Ghazale the computing device of claim 22, further comprising:										a memory coupled to the board (Fig. 4, [28], Bou-Ghazale).				Re claim 24, Taylor, Jr. in view of Bou-Ghazale the computing device of claim 22, further comprising:										a battery coupled to the board (Fig. 4, [28], Bou-Ghazale).
Re claim 25, Taylor, Jr. in view of Bou-Ghazale the computing device of claim 22, wherein the component is a packaged integrated circuit die (Fig. 4, [28], Bou-Ghazale).

    PNG
    media_image1.png
    454
    679
    media_image1.png
    Greyscale

Prior art of record
Re claim 9,  Taylor, Jr. et al. (2015/0318215) an integrated circuit structure, comprising:												a first three-dimensional semiconductor body (annotated Fig. 2G, shown below) having a cut along a length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);									a second three-dimensional semiconductor body (annotated Fig. 2G, shown below) parallel with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below);												a first gate endcap isolation structure (annotated Fig. 2G, shown below) between the first three-dimensional semiconductor body (annotated Fig. 2G, shown below) and the second three-dimensional semiconductor body (annotated Fig. 2G, shown below); and													a second gate endcap isolation structure (annotated Fig. 2G, shown below)in a location of the cut along the length of the first three-dimensional semiconductor body (annotated Fig. 2G, shown below), and wherein the second gate endcap isolation structure is spaced apart from and is not in contact with the first three-dimensional semiconductor body (annotated Fig. 2G, shown below).
Taylor, Jr. does not explicitly teach wherein the second gate endcap isolation structure has a bottom surface above a bottom surface of the first gate endcap isolation structure.

    PNG
    media_image1.png
    454
    679
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 5-8 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 2, Taylor, Jr. teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein the second gate endcap isolation structure has a bottom surface above a bottom surface of the first gate endcap isolation structure.
Re claim 5, Taylor, Jr. teaches the integrated circuit structure of claim 4, 		yet remains explicitly silent to wherein the second substantially uniform width is greater than the first substantially uniform width.
Re claim 6, Taylor, Jr. teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a lower dielectric portion and a dielectric cap on the lower dielectric portion.
Re claim 7, Taylor, Jr. teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a vertical seam centered within the one or both of the first or second gate endcap isolation structure.
Re claim 8, Taylor, Jr. teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein the first gate endcap isolation structure has a total composition different than a total composition of the second gate endcap isolation structure.											Re claim 18, Taylor, Jr. teaches the integrated circuit structure of claim 17, 	yet remains explicitly silent to wherein the second substantially uniform width is greater than the first substantially uniform width.
Re claim 19, Taylor, Jr. teaches the integrated circuit structure of claim 16, 	yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a lower dielectric portion and a dielectric cap on the lower dielectric portion.
Re claim 20, Taylor, Jr. teaches the integrated circuit structure of claim 16, 	yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a vertical seam centered within the one or both of the first or second gate endcap isolation structure.
Re claim 21, Taylor, Jr. teaches the integrated circuit structure of claim 16,		yet remains explicitly silent to wherein the first gate endcap isolation structure has a total composition different than a total composition of the second gate endcap isolation structure.
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the integrated circuit structure of claim 9, including each of the limitations and specifically wherein the second gate endcap isolation structure has a bottom surface above a bottom surface of the first gate endcap isolation structure, for the same reasons as mentioned for claim 9 in the prior art of record above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/21/22